Exhibit For Immediate Release Contact Information Monday, June 15, 2009 James E. Sigmon (210) 496-5300 ext. 216, jsigmon@txco.com TXCO Resources Receives Court Approval of $32 Million Debtor-in-Possession Financing Agreement SAN ANTONIO June 15, 2009 TXCO Resources Inc. (Pink Sheets:TXCOQ) today announced that it has received final bankruptcy court approval of a $32 million debtor-in-possession (DIP) financing agreement. This will allow the Company to continue operations during its restructuring and preserve its leasehold assets, including drilling required to maintain certain leases. As announced in its May 18, 2009, press release, the Company and its subsidiaries filed a voluntary petition for reorganization under chapter 11 of the U.S. Bankruptcy Code with the U.S.
